1   ,.




                 OFFICE         OF   THE     ATTORNEY          GENERAL   OF   TEXAS
                                                    AUSTIN




                    wo l
         ~Oo r mM r ning
         1945,    roada




                          woo*        thie        Act   girr   the Coma.lmionorr*     court
                    authority          to purobse         and maintain eutoaobllss
                    ror the u8a              or    the county 0oimnlarloner8u
                       "Wo will rpproolata an early reply aa iw will
                    a0011bo omll.rdon to apyroie axpenditwa for thi8
                    purpoM."
3     -




            8.6.     3, ii. 8. MO, Wr               found at pam            678        Vol.        5,   19C5
    Vernon*0 mxaa l+oaal0n Law 8enL00,                             49th     Logfahture, aaguler
    ~+3000un, provi6ea 00 r0uow0:




                                                                     (Worao0rl.ng                   0ura)
            ilo@.9, Art..%, Stat8 Canatitutinn,                           amrq other thin&s,
    proviboa         a0    rollm0;

               -* ++Ana 8hak(li8la8uroaaypaaalooallaua
            rot t&10
            waya, riwmut
            or looal law.
            00 l'llmltatlonof powerrdologakd to oountlea,
            aitloa or tom8 by any other a8otloa or OootlonO er
            thla     Conatltuti0xl.’

            IIt Vh         Of    th0   A&    Or    th0     49th   k8iObtW               O&a t&01 OOrUti-
    tutioml grorlaion,                 abow..,      it     la tha o&dnien OS t&i8 do&nmtauat
    that     tha aoulaaloaora~                aoWt         ol Han4naen Oounty ia auth0riud
    to     p0ha00          ~4     80kp80~n    ~oth00bu00~ror                a0     ~00        0r    th0   O~O-
    aianwa          ia obr, eonatmwtten                  urrd B&ltuunoi           .,ot public           read*.   we
    or8     not     to    b0 ud@rOM               00 how           thO8   it      tb      Gorvt         ~W~OaO
    0t4,0h   l~8~~b i.3.00
                       th 0
                          0o r i00ieno
                                    ma ry
                                        ua
                                         0 oth e
                                               a a mror                                                   p ur 3-00
    othar     than the           raiiatru0ti~amIrintenanoa0rr0040.